DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Benefit Claim
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
The contents of paragraphs 38.1, 38.2, 38.3, and 38.4 in the specification that exceeds the subject matter about the process of making a drug eluting device with a degradable substrate, a polymer coating disposed on the degradable component, and an active pharmaceutical agent in particle form was considered new matter when filed as an amendment in the parent application and resulted in an objection to the specification. The original parent application filing made no mention of a plurality of polymer layers or a plurality of drug layers, let alone having the two configured in an alternating series. This subject matter is now present in the instant specification. The text at issue also details how the parameters of these different configurations can be .

Priority
The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/274105, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior application does not detail a drug eluting product with a plurality of bioabsorbable polymer layers or with both a first and second active pharmaceutical 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 5-7, 14-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (previously cited) in view of Carlyle et al. (previously cited) and Moore et al. (US PGPub No. 2085/0195079- previously cited) as evidenced by Gao et al. (previously cited). 
Clarke et al. teach medical devices that have a substrate and a therapeutic agent (see paragraph 6). The substrates may be made of a degradable material (see paragraph 27). Clarke et al. goes on to teach metallic materials for the substrate such as magnesium as well as several degradable organic polymers that may also be used to compose the substrate or a layer atop the drug particles to physically secure them or reduce the rate of drug release (see paragraphs 29-30 and 118; instant claim  22). The therapeutic agent is taught present in layers (see paragraph 39).  Clarke et al. envision the therapeutic agent as particles (see paragraph 75). They go on to suggest the combination of larger and smaller sized particles of the same drug in order to provide a bimodal release profile (see paragraph 75). A layered configuration is exemplified in figure 21 shown below

    PNG
    media_image1.png
    150
    500
    media_image1.png
    Greyscale

g/ml (see Gao et al. paragraph 3). Specific averages for the bimodal particles is not detailed.
Carlyle et al. teach a drug eluting stent that is coated with a bioabsorbable polymer and a drug in crystalline particle form (see page figure 2 and page 563 second column third full paragraph). The sirolimus particles have an average size of 2.7 m and a distribution of sizes that range from 1 to 10 m (see page 563 second column third full paragraph). The sirolimus is released for 45-60 days (see figure 2).
Moore et al. teach controlled release of therapeutic agents from a medical device surface coating (see abstract). Here particles of the therapeutic agent provided as part of a coating layer on the device surface have different sizes (see claim 17). The first population is taught to have an average between 1 and 20 m while the second has an average between 30 and 50 m (see claim 17). The different sizes are arranged spatially along the length of the stent so as to provide different elution rates as desired (see paragraphs 9-10). Preferred therapeutics include sirolimus (see paragraph 11).
m as taught by Moore et al. since they suggest it as part of a particular application of bimodal drug particle sizes for a stent where the other average range embraces the size of Carlyle et al. At least a six month duration of release for the configuration of Clarke et al. would have been expected given this outcome for paclitaxel which is poorly water soluble like rapamycin and the lower surface area of the sirolimus particles as compared to the paclitaxel particles discussed by Clarke et al. Therefore claims 1, 5-7, .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke at al. in view of Carlyle et al. and Moore et al. as evidenced by Gao et al. as applied to claims 1, 5-7, 14-16, and 22 above, and further in view of Hossainy (previously cited) as evidenced by Lee et al. (previously cited).
Clarke at al. in view of Carlyle et al. and Moore et al. as evidenced by Gao et al. render obvious the limitations of instant claim 1 where a stent has a coating composed of sirolimus particles and an organic degradable polymer. These surface particles of Clarke et al. may be present as two different populations where one is present in crystalline form while the other in amorphous (see paragraph 75; instant claim 11). Clarke et al. also teach that smaller particles have a higher rate of drug release than larger particles due to their higher surface area per unit mass (see paragraph 75). They go on to suggest the combination of larger and smaller sized particles of the same drug in order to provide a bimodal release profile (see paragraph 75). Clarke et al. also teach a smaller sized amorphous population of one drug that favors a burst release and a larger sized crystalline population of another drug that favors delayed release (see paragraph 75; instant claims 11-13). The drug particles are taught on the surface of the device and thus associated with the substrate material as well as with any overlying organic polymer layer (see paragraph 109; instant claims 11-13). Figure 21 discussed above also provides a configuration with two drug layers where the two layers, 111r1 and 111f1, are adjacent and could be collectively interpreted as a single drug layer (see 
Hossainy teaches a stent with a polymer coating layer that may include rapamycin (sirolimus) and a second drug on its surface (see claims 1-4). Sirolimus has a solubility in water of 1.2 g/ml (see Lee et al. column 4 lines 31-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select two different drugs as taught by Hossainy for the modified drug particle layers of Clarke et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 11-13 are obvious over Clarke et al. in view of Carlyle et al., Moore et al., and Hossainy et al. as evidenced by Gao et al. and Lee et al.

Claims 1, 5-7, 14-16, 22-27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke at al. in view of Carlyle, Moore et al., and Wilcox (previously cited) as evidenced by Gao et al. and Lee et al. 
Clarke et al. teach medical devices that have a substrate and a therapeutic agent (see paragraph 6). The substrates may be made of a degradable material (see paragraph 27). Clarke et al. goes on to teach metallic materials for the substrate such as magnesium as well as several degradable organic polymers that may also be used to compose the substrate or a layer atop the drug particles to physically secure them or reduce the rate of drug release (see paragraphs 29-30 and 118; instant claim 22). The therapeutic agent is taught present in layers (see paragraph 39).  Clarke et al. envision 

    PNG
    media_image1.png
    150
    500
    media_image1.png
    Greyscale

where the 112 layers are organic layers and the 111 components are particles of drug arranged in layers (see paragraphs 138-139). The organic material of Clarke et al. is envisioned as various polymers where a number of them are degradable (see paragraph 30). This configuration meets the limitations of a plurality of degradable polymer layers disposed on a substrate and at least one drug layer, 111f2, which is on a plurality of polymer layers (see instant claim 1). An additional example is provided where paclitaxel is provided in particle form on a stent surface in order to yield 6 months of elution (dissolution) and are sized at 200 nm in at least one dimension (see paragraph 109; 6-7). Paclitaxel has a water solubility of 10 g/ml (see Gao et al. paragraph 3). Specific averages for the bimodal particles is not detailed.
Carlyle et al. teach a drug eluting stent that is coated with a bioabsorbable polymer and a drug in crystalline particle form (see page figure 2 and page 563 second column third full paragraph). The sirolimus particles have an average size of 2.7 m and a distribution of sizes that range from 1 to 10 m (see page 563 second column third full paragraph). The sirolimus is released for 45-60 days (see figure 2).
m while the second has an average between 30 and 50 m (see claim 17). The different sizes are arranged spatially along the length of the stent so as to provide different elution rates as desired (see paragraphs 9-10). Preferred therapeutics include sirolimus (see paragraph 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a stent including a coating configuration as detailed in figure 21 with drug and a degradable organic polymer. This combination would have been obvious given the guidance of Clarke et al. to overlay their drug particle layer with an organic polymer layer and the existence of only two categories of such polymer, degradable and non-degradable. Further, the selection of a degradable polymer to compose the stent structure selected such that its degradation lasts at least as long as the drug release duration would have been obvious because degradable substrates are envisioned as well as discrete elution times of drug on the stent surface. It would have additionally been obvious to employ a bimodal size distribution of the particles as Clarke suggests and apply them at a similar density as the paclitaxel embodiment they also suggest (see instant claims 1 and 16). One population could be the sirolimus particles of Carlyle as the drug particles of Clarke at al. This choice would have been obvious since both intend to provide long term delivery of drug from particles located in a polymer coating on a stent. It additionally would have been to include sirolimus particles in the drug containing layers with an average between 30 and 50 m .

Claims 1, 5-9, 14-16, 22-27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Carlyle at al. in view of Wilcox et al., Park et al., and Westadt et al. (previously cited) as evidenced by Lee et al.
Carlyle et al. disclose a drug eluting stent that is coated with alternating layers of bioabsorbable polymer and a drug in crystalline particle form (see page figure 2 and page 563 second column third full paragraph; instant claims 1, 16, 23, and 31). The g/ml (see Lee et al. column 4 lines 31-35; instant claims 1, 16, and 23). The sirolimus particles have an average size of 2.7 m and a distribution of sizes that range from 1 to 10 m (see page 563 second column third full paragraph). This distribution can necessarily be viewed as multiple populations where one spans from 1 to 4 m and another spans from about 9 to 10 m (see instant claims 1-2, 4, 18-21, and 28-30). These two particle portions would then have one average that is between about 1 and 4m, another that is between about 10 and 100 m, and a third that falls between the two. The sirolimus is released for 45-60 days (see figure 2). A longer duration of release and a polymer containing stent are not explicitly taught.
Wilcox et al. teach a stent with controlled degradation that is composed of both a degradable metal and one or multiple layers of degradable polymer (see paragraph 9; instant claims 14-15, 22, 27, and 32-33). The presence of the polymer allows for control of the duration of degradation for the device where degradation time spans of 1 to 12 months can be obtained based upon the choice of polymer or polymers and number of layers (see paragraphs 15-16 and 33). 
Park et al. teach a stent with a coating composed of paclitaxel, a biodegradable polymer, and a biostable polymer that delivers the paclitaxel over one year (see example 4 and figure 4d; instant claims 1, 6-9, 16, and 23). The example details the proportions of polymers to employ while Park et al. generally teach the preferred thickness of the coating layer (see paragraph 42 and example 4). Park et al. also teach that the rate of release is decreased as the thickness of the coating increases (see 
Westadt et al. teach a stent with a water insoluble drug in a coating where a graft copolymer of polyvinyl alcohol and PLGA is employed and compared to PLGA relative to its release rate (see figure 4). They see that the graft copolymer significantly reduces the rate of drug release such that at approximately day 50, the PLGA has release 80% of its drug while the graft copolymer has released 50% of its drug (see figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the device of Carlyle where the degradable, polymer containing stent of Wilcox et al. (degradable component) is employed as the stent. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predicable outcome (e.g., stent present in body only as long as needed for drug delivery). It further would have been obvious to employ the graft copolymer of Westadt et al. instead of the PLGA in the alternating drug and polymer layers taught by Carlyle in order to extend the duration of drug release to the durations taught as desirable by Park et al. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The alternating polymer layer thicknesses are a result effective variable and would have been obvious to optimize via routine experimentation. Further, the application of an additional drug free layer on top of the series as well as the inclusion of a fully biostable polymer in this layer as taught by Park et al. are both known to reduce the release rate and extend the duration of release.  Therefore claims .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carlyle at al. in view of Wilcox, Park et al., and Westadt et al. as evidenced by Lee et al.as applied to claims 1, 5-9, 14-16, 22-27 above, and further in view of Consigny et al. (previously cited).
Carlyle at al. in view of Wilcox, Park et al., and Westadt et al. as evidenced by Lee et al. render obvious the limitations of instant claim 1, where the choice of degradation/elution time for the drug layer is linked to the result effective variable of coating thickness and the polymer of Westadt et al. with extending the drug release duration as desired. An 18 month duration is not explicitly taught as desirable.
Consigny et al. teach stents that are envisioned to include a combination of drugs where one is a peroxisome proliferator activated receptor  (PPAR) ligand, PPAR agonist, or PPAR antagonist that are employed to treat atherosclerosis and restenosis (see abstract, paragraphs 9, 13-14, and 32-82). In addition, the release duration for the PPAR ligand, PPAR agonist, or PPAR antagonist is envisioned as up to 24 months (see paragraph 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a PPAR ligand, PPAR agonist, or PPAR antagonist that treats atherosclerosis and/or restenosis in the sirolimus containing coating layer of Carlyle at al. in view of Wilcox, Park et al., and Westadt et al. as evidenced by Lee et al. and adjust its release profile such that it surpasses 18 months prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. Therefore claim 10 is obvious over Carlyle at al. in view of Wilcox, Park et al., and Westadt et al., and Consigny et al. as evidenced by Lee et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 11-16, and 22-27, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 9,415,142 in view of Carlyle et al. and Wilcox et al. as evidenced by Lee et al.
The patented claims recite a drug eluting device that is composed of a substrate with a surface coating where a plurality of bioabsorbable polymer layers and a layer of particulate drug in crystalline form are present in the coating. Rapamycin (limus drug) is a named drug for the coating. The duration of drug release is recited to span for up to 180 days. The recited bioabsorbable polymers would be expected to degrade to some degree during this time span. Drugs are taught in the different layers to have different elution profiles. A stent is named as the substrate. The size of the particles is not detailed and the substrate is not detailed as degradable.
Carlyle et al. teach a drug eluting stent that is coated with a bioabsorbable polymer and a drug in crystalline particle form (see page figure 2 and page 563 second column third full paragraph). The drug is sirolimus (also known as rapamycin) whose solubility in water is 1.2 g/ml (see Lee et al. column 4 lines 31-35). The sirolimus is released for 45-60 days (see figure 2). The sirolimus particles have an average size of 2.7 m and a distribution of sizes that range from 1 to 10 m (see page 563 second column third full paragraph). This distribution can necessarily be viewed as multiple m and another spans from about 9 to 10 m. These two particle portions would then have one average that is between about 1 and 4m, another that is between about 10 and 100 m, and a third that falls between the two. Alternatively, since the particle distribution of Carlyle has an average of 2.7m which means that most of its sizes skew toward the lower end of the range of 1 to 10 m. This means that most of the particles can constitute one population that has an average that meets the limitation of between about 1 to 4 m and the remainder would have an average between about 10 and 100 m. The applicant has not defined the term “about” to have a definitive boundary, thus the average size of the two populations would meet the instant claim limitations. The sirolimus is released for 45-60 days (see figure 2).
Wilcox et al. teach a stent with controlled degradation that is composed of both a degradable metal and one or multiple layers of degradable polymer (see paragraph 9). The presence of the polymer allows for control of the duration of degradation for the device where degradation time spans of 1 to 12 months can be obtained based upon the choice of polymer or polymers (see paragraphs 15-16 and 33). Examples are provided where a one layer configuration provides a three or six month degradation duration and their combination yields a nine month degradation duration (see examples 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sirolimus particles of Carlyle et al. in the coating of the patented claims. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable .

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 9,415,142 in view of Carlyle et al. and Wilcox et al. as evidenced by Lee et al. as applied to claims 1-7, 11-16, and 22-27, and 33 above, and further in view of Park et al. and Westadt et al.
Claims 1-39 of U.S. Patent No. 9,415,142 in view of Carlyle et al. as evidenced by Lee et al. render obvious the limitations of instant claim 1 where the particles are in a size range of 1 to 10 m. A release duration of 9 or 12 months is not detailed.
Park et al. teach a stent with a coating composed of paclitaxel, a biodegradable polymer, and a biostable polymer that delivers the paclitaxel over one year (see example 4 and figure 4d; instant claims 1, 6-9, 16, and 23). The example details the proportions of polymers to employ while Park et al. generally teach the preferred thickness of the coating layer (see paragraph 42 and example 4). Park et al. also teach that the rate of release is decreased as the thickness of the coating increases (see paragraph 42). Additional examples provide release that exceeds about 100 days (see examples 4a-4c).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the graft copolymer of Westadt et al. instead of the PLGA in the polymer containing layers of the modified patented claims in order to extend the duration of drug release to the durations taught as desirable by Park et al. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The polymer layer thicknesses are a result effective variable and would have been obvious to optimize via routine experimentation. Further, the application of an additional drug free layer on top of the series as well as the inclusion of a fully biostable polymer in this layer as taught by Park et al. are both known to reduce the release rate and extend the duration of release.  As a result it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the release duration of this coated device via the drug particle size as a matter of routine optimization. Therefore claims 8-9 are obvious over claims 1-39 of U.S. Patent No. 9,415,142 in view of Carlyle et al., Wilcox et al., Park et al., and Westadt et al. as evidenced by Lee et al.

Claims 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 9,415,142 in view of Carlyle et al.,  in view of Consigny et al.
Claims 1-39 of U.S. Patent No. 9,415,142 in view of Carlyle at al. in view of Wilcox, Park et al., and Westadt et al. as evidenced by Lee et al. render obvious the limitations of instant claim 1, where the choice of degradation/elution time for the drug layer is linked to the result effective variable of coating thickness and the polymer of Westadt et al. with extending the drug release duration as desired. An 18 month duration is not explicitly taught as desirable.
Consigny et al. teach stents that are envisioned to include a combination of drugs where one is a peroxisome proliferator activated receptor  (PPAR) ligand, PPAR agonist, or PPAR antagonist that are employed to treat atherosclerosis and restenosis (see abstract, paragraphs 9, 13-14, and 32-82). In addition, the release duration for the PPAR ligand, PPAR agonist, or PPAR antagonist is envisioned as up to 24 months (see paragraph 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a PPAR ligand, PPAR agonist, or PPAR antagonist that treats atherosclerosis and/or restenosis in the sirolimus containing coating layer of the modified patented claims and adjust its release profile such that it surpasses 18 months as a matter of routine optimization based upon the desire set forth by Consigny et al. This modification would have been obvious as the combination of two known elements that are useful for the same purpose (e.g., sirolimus and PPAR ligand, PPAR agonist, or PPAR antagonist that treat atherosclerosis and/or restenosis). “It is prima facie obvious to combine two compositions each of which is taught by the prior art In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. Therefore claim 10 is obvious over claims 1-39 of U.S. Patent No. 9,415,142 in view of in view of Carlyle at al. in view of Wilcox, Park et al., and Westadt et al., and Consigny et al. as evidenced by Lee et al.

 Claims 1, 5-7, 16, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, and 18-19 of U.S. Patent No. 9,775,729, claims 1 and 9-14 of U.S. Patent No. 9,737,642, claims 1, 7, and 19-22 of U.S. Patent No. 9,486,338, and claims 1, 18, and 31-32 of U.S. Patent No. 9,433,516, each separately in view of Carlyle et al. as evidenced by Lee et al.
The patented claims recite a drug eluting device that is composed of a substrate with a surface coating where a plurality of bioabsorbable polymer layers and layer of particulate drug in crystalline form. Rapamycin is a named drug for the coating. The recited bioabsorbable polymers would be expected to degrade to some degree during the time span of release. The substrate is recited to be a stent and either recited or disclosed as a degradable material. The size of the particles is not detailed.
Carlyle et al. disclose a drug eluting stent that is coated with a bioabsorbable polymer and a drug in crystalline particle form (see page figure 2 and page 563 second column third full paragraph). The drug is sirolimus (also known as rapamycin) whose solubility in water is 1.2 g/ml (see Lee et al. column 4 lines 31-35). The sirolimus is released for 45-60 days (see figure 2). The sirolimus particles have an average size of m and a distribution of sizes that range from 1 to 10 m (see page 563 second column third full paragraph). This distribution can necessarily be viewed as multiple populations where one spans from 1 to 4 m and another spans from about 9 to 10 m. These two particle portions would then have one average that is between about 1 and 4m, another that is between about 10 and 100 m, and a third that falls between the two. Alternatively, since the particle distribution of Carlyle has an average of 2.7m which means that most of its sizes skew toward the lower end of the range of 1 to 10 m. This means that most of the particles can constitute one population that has an average that meets the limitation of between about 1 to 4 m and the remainder would have an average between about 10 and 100 m. The applicant has not defined the term “about” to have a definitive boundary, thus the average size of the two populations would meet the instant claim limitations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sirolimus particles of Carlyle et al. in the coating of the patented claims. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 1, 5-7, 16, and 22 are obvious over claims 1, 11-12, and 18-19 of U.S. Patent No. 9,775,729, claims 1 and 9-14 of U.S. Patent No. 9,737,642, claims 1, 7, and 19-22 of U.S. Patent No. 9,486,338, and claims 1, 18, and 31-32 of U.S. Patent No. 9,433,516, each separately in view of Carlyle et al. as evidenced by Lee et al.

s 14-15, 23-27, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, and 18-19 of U.S. Patent No. 9,775,729, claims 1 and 9-14 of U.S. Patent No. 9,737,642, claims 1, 7, and 19-22 of U.S. Patent No. 9,486,338, and claims 1, 18, and 31-32 of U.S. Patent No. 9,433,516, each separately in view of Carlyle et al. as evidenced by Lee et al. as applied to claims 1, 5-7, 16, and 22 above, and further in view of Wilcox et al. 
Claims 1, 11-12, and 18-19 of U.S. Patent No. 9,775,729, claims 1 and 9-14 of U.S. Patent No. 9,737,642, claims 1, 7, and 19-22 of U.S. Patent No. 9,486,338, and claims 1, 18, and 31-32 of U.S. Patent No. 9,433,516, each separately in view of Carlyle et al. as evidenced by Lee et al. render obvious the limitations of instant claim 1 where a stent with a coating of polymer and drug particles is suggested. The modified claims do not recite the material in the stent.
Wilcox et al. teach a stent with controlled degradation that is composed of both a degradable metal and one or multiple layers of degradable polymer (see paragraph 9; instant claims 1, 16, 22-23, and 33). The presence of the polymer allows for control of the duration of degradation for the device where degradation time spans of 1 to 12 months can be obtained based upon the choice of polymer or polymers (see paragraphs 15-16 and 33). Examples are provided where a one layer configuration provides a three or six month degradation duration and their combination yields a nine month degradation duration (see examples 3-5; instant claims 23 and 31-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select stent material as suggested by Wilcox et al. for the stent of the modified patented claims. This choice would have been obvious .

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, and 18-19 of U.S. Patent No. 9,775,729, claims 1 and 9-14 of U.S. Patent No. 9,737,642, claims 1, 7, and 19-22 of U.S. Patent No. 9,486,338, and claims 1, 18, and 31-32 of U.S. Patent No. 9,433,516, each separately in view of Carlyle et al. and Wilcox et al. as evidenced by Lee et al. as applied to claims 14-15, 23-27, and 33 above, and further in view of Park et al. and Westadt et al.
Claims 1, 11-12, and 18-19 of U.S. Patent No. 9,775,729, claims 1 and 9-14 of U.S. Patent No. 9,737,642, claims 1, 7, and 19-22 of U.S. Patent No. 9,486,338, and claims 1, 18, and 31-32 of U.S. Patent No. 9,433,516, each separately in view of Carlyle et al. and Wilcox et al. as evidenced by Lee et al. render obvious the limitations of instant claim 1 where the particles are in a size range of 1 to 10 m. A release duration of 9 or 12 months is not detailed.
Park et al. teach a stent with a coating composed of paclitaxel, a biodegradable polymer, and a biostable polymer that delivers the paclitaxel over one year (see 
Westadt et al. teach a stent with a water insoluble drug in a coating where a graft copolymer of polyvinyl alcohol and PLGA is employed and compared to PLGA relative to its release rate (see figure 4). They see that the graft copolymer significantly reduces the rate of drug release such that at approximately day 50, the PLGA has release 80% of its drug while the graft copolymer has released 50% of its drug (see figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the graft copolymer of Westadt et al. instead of the PLGA in the polymer containing layers of the modified patented claims in order to extend the duration of drug release to the durations taught as desirable by Park et al. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The polymer layer thicknesses are a result effective variable and would have been obvious to optimize via routine experimentation. Further, the application of an additional drug free layer on top of the series as well as the inclusion of a fully biostable polymer in this layer as taught by Park et al. are both known to reduce the release rate and extend the duration of release.  As a result it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the release duration of this coated device .

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, and 18-19 of U.S. Patent No. 9,775,729, claims 1 and 9-14 of U.S. Patent No. 9,737,642, claims 1, 7, and 19-22 of U.S. Patent No. 9,486,338, and claims 1, 18, and 31-32 of U.S. Patent No. 9,433,516, each separately in view of Carlyle et al. and Wilcox et al. as evidenced by Lee et al. as applied to claims 14-15, 23-27, and 33 above as applied to claims 8-9 above, and further in view of Consigny et al.
Claims 1-39 of U.S. Patent No. 9,415,142 in view of Carlyle at al. in view of Wilcox, Park et al., and Westadt et al. as evidenced by Lee et al. render obvious the limitations of instant claim 1, where the choice of degradation/elution time for the drug layer is linked to the result effective variable of coating thickness and the polymer of Westadt et al. with extending the drug release duration as desired. An 18 month duration is not explicitly taught as desirable.
Consigny et al. teach stents that are envisioned to include a combination of drugs where one is a peroxisome proliferator activated receptor  (PPAR) ligand, PPAR agonist, or PPAR antagonist that are employed to treat atherosclerosis and restenosis (see abstract, paragraphs 9, 13-14, and 32-82). In addition, the release duration for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a PPAR ligand, PPAR agonist, or PPAR antagonist that treats atherosclerosis and/or restenosis in the sirolimus containing coating layer of the modified patented claims and adjust its release profile such that it surpasses 18 months as a matter of routine optimization based upon the desire set forth by Consigny et al. This modification would have been obvious as the combination of two known elements that are useful for the same purpose (e.g., sirolimus and PPAR ligand, PPAR agonist, or PPAR antagonist that treat atherosclerosis and/or restenosis). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. Therefore claim 10 is obvious over claims 1, 11-12, and 18-19 of U.S. Patent No. 9,775,729, claims 1 and 9-14 of U.S. Patent No. 9,737,642, claims 1, 7, and 19-22 of U.S. Patent No. 9,486,338, and claims 1, 18, and 31-32 of U.S. Patent No. 9,433,516, each separately in view of Carlyle et al., Wilcox et al., Park et al., Westadt et al., and Consigny et al. as evidenced by Lee et al.

Claims 1-7 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,789,233 and claims  of U.S. Patent No. 10,350,333, each separately in view of Carlyle et al. as evidenced by Lee et al.
The patented claims recite a drug eluting device that is recited to be a stent that is composed of a plurality of layers of bioabsorbable polymer and plurality of layers of drug that is then coated with additional layers of bioabsorbable polymer and additional layers of drug. The drug is recited in crystalline form. Rapamycin or paclitaxel is a named drug for the coating. The recited bioabsorbable polymers would be expected to degrade to some degree during the time span of release. The size of the particles is not detailed.
Carlyle et al. disclose a drug eluting stent that is coated with a bioabsorbable polymer and a drug in crystalline particle form (see page figure 2 and page 563 second column third full paragraph). The drug is sirolimus (also known as rapamycin) whose solubility in water is 1.2 g/ml (see Lee et al. column 4 lines 31-35). The sirolimus is released for 45-60 days (see figure 2). The sirolimus particles have an average size of 2.7 m and a distribution of sizes that range from 1 to 10 m (see page 563 second column third full paragraph). This distribution can necessarily be viewed as multiple populations where one spans from 1 to 4 m and another spans from about 9 to 10 m. These two particle portions would then have one average that is between about 1 and 4m, another that is between about 10 and 100 m, and a third that falls between the two. Alternatively, since the particle distribution of Carlyle has an average of 2.7m which means that most of its sizes skew toward the lower end of the range of 1 to 10 m. This means that most of the particles can constitute one population that has an average that meets the limitation of between about 1 to 4 m and the remainder would m. The applicant has not defined the term “about” to have a definitive boundary, thus the average size of the two populations would meet the instant claim limitations. The sirolimus is released for 45-60 days (see figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sirolimus particles of Carlyle et al. in the coating of the patented claims. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 1-7 and 14-16 are obvious claim 17 of U.S. Patent No. 9,789,233 and claims 1 and 8-10 of U.S. Patent No. 10,350,333, each separately in view of Carlyle et al. as evidenced by Lee et al.

Claims 14-15, 22-27, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,789,233 and claims 1 and 8-10 of U.S. Patent No. 10,350,333, each separately in view of Carlyle et al. as evidenced by Lee et al. as applied to claims 1-7 and 14-16 above, and further in view of Wilcox et al. 
Claim 17 of U.S. Patent No. 9,789,233 and claims 1 and 8-10 of U.S. Patent No. 10,350,333, each separately in view of Carlyle et al. as evidenced by Lee et al. render obvious the limitations of instant claim 1 where a stent with a coating of polymer and drug particles is suggested. The modified claims do not recite the material in the stent.
Wilcox et al. teach a stent with controlled degradation that is composed of both a degradable metal and one or multiple layers of degradable polymer (see paragraph 9; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select stent material as suggested by Wilcox et al. for the stent of the modified patented claims. This choice would have been obvious given the contemplation of the coatings as degradable this material so as to yield a fully degradable construct. The modification also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 22-27 and 33 are obvious over claim 17 of U.S. Patent No. 9,789,233 and claims 1 and 8-10 of U.S. Patent No. 10,350,333, each separately in view of Carlyle et al. and Wilcox et al. as evidenced by Lee et al.

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,789,233 and claims 1 and 8-10 of U.S. Patent No. 10,350,333, each separately in view of Carlyle et al. as evidenced by Lee et al. as applied to claims 1-7 and 14-15 above, and further in view of Park et al. and Westadt et al.
Claim 17 of U.S. Patent No. 9,789,233 and claims 1 and 8-10 of U.S. Patent No. 10,350,333, each separately in view of Carlyle et al. as evidenced by Lee et al. render m. A release duration of 9 or 12 months is not detailed.
Park et al. teach a stent with a coating composed of paclitaxel, a biodegradable polymer, and a biostable polymer that delivers the paclitaxel over one year (see example 4 and figure 4d; instant claims 1, 6-9, 16, and 23). The example details the proportions of polymers to employ while Park et al. generally teach the preferred thickness of the coating layer (see paragraph 42 and example 4). Park et al. also teach that the rate of release is decreased as the thickness of the coating increases (see paragraph 42). Additional examples provide release that exceeds about 100 days (see examples 4a-4c).
Westadt et al. teach a stent with a water insoluble drug in a coating where a graft copolymer of polyvinyl alcohol and PLGA is employed and compared to PLGA relative to its release rate (see figure 4). They see that the graft copolymer significantly reduces the rate of drug release such that at approximately day 50, the PLGA has release 80% of its drug while the graft copolymer has released 50% of its drug (see figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the graft copolymer of Westadt et al. instead of the PLGA in the polymer containing layers of the modified patented claims in order to extend the duration of drug release to the durations taught as desirable by Park et al. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The polymer layer thicknesses are a result effective variable and would have been obvious to optimize via routine experimentation. Further, the application of an additional drug free layer on top of the .

Claim 10 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,789,233 and claims 1 and 8-10 of U.S. Patent No. 10,350,333, each separately in view of Carlyle et al. as evidenced by Lee et al. as applied to claims 8-9, and further in view of Consigny et al. 
Claim 17 of U.S. Patent No. 9,789,233 and claims 1 and 8-10 of U.S. Patent No. 10,350,333, each separately in view of Carlyle et al., Wilcox et al., Park et al., and Westadt et al. as evidenced by Lee et al. render obvious the limitations of instant claim 1, where the choice of degradation/elution time for the drug layer is linked to the result effective variable of coating thickness and the polymer of Westadt et al. with extending the drug release duration as desired. An 18 month duration is not explicitly taught as desirable.
Consigny et al. teach stents that are envisioned to include a combination of drugs where one is a peroxisome proliferator activated receptor  (PPAR) ligand, PPAR agonist, or PPAR antagonist that are employed to treat atherosclerosis and restenosis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a PPAR ligand, PPAR agonist, or PPAR antagonist that treats atherosclerosis and/or restenosis in the sirolimus containing coating layer of the modified patented claims and adjust its release profile such that it surpasses 18 months as a matter of routine optimization based upon the desire set forth by Consigny et al. This modification would have been obvious as the combination of two known elements that are useful for the same purpose (e.g., sirolimus and PPAR ligand, PPAR agonist, or PPAR antagonist that treat atherosclerosis and/or restenosis). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. Therefore claim 10 is obvious over claim 17 of U.S. Patent No. 9,789,233 and claims 1 and 8-10 of U.S. Patent No. 10,350,333, each separately in view of Carlyle et al., Wilcox et al., Park et al., Westadt et al., and Consigny et al. as evidenced by Lee et al.

Claims 1, 5-7, 11-16, 22-27, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,293,050 in view of Carlyle et al., Wilcox et al. , and Park et al. as evidenced by Lee et al.

Carlyle et al. disclose a drug eluting stent that is coated with a bioabsorbable polymer and a drug in crystalline particle form (see page figure 2 and page 563 second column third full paragraph). The drug is sirolimus (also known as rapamycin) whose solubility in water is 1.2 g/ml (see Lee et al. column 4 lines 31-35). The sirolimus is released for 45-60 days (see figure 2). The sirolimus particles have an average size of 2.7 m and a distribution of sizes that range from 1 to 10 m (see page 563 second column third full paragraph). This distribution can necessarily be viewed as multiple populations where one spans from 1 to 4 m and another spans from about 9 to 10 m. These two particle portions would then have one average that is between about 1 and 4m, another that is between about 10 and 100 m, and a third that falls between the two.  Alternatively, since the particle distribution of Carlyle has an average of 2.7m which means that most of its sizes skew toward the lower end of the range of 1 to 10 m. This means that most of the particles can constitute one population that has an average that meets the limitation of between about 1 to 4 m and the remainder would have an average between about 10 and 100 m. The applicant has not defined the term “about” to have a definitive boundary, thus the average size of the two populations 
Wilcox et al. teach a stent with controlled degradation that is composed of both a degradable metal and one or multiple layers of degradable polymer (see paragraph 9). The presence of the polymer allows for control of the duration of degradation for the device where degradation time spans of 1 to 12 months can be obtained based upon the choice of polymer or polymers (see paragraphs 15-16 and 33). Examples are provided where a one layer configuration provides a three or six month degradation duration and their combination yields a nine month degradation duration (see examples 3-5).
Park et al. teach a stent with a coating composed of paclitaxel, a biodegradable polymer, and a biostable polymer that delivers the paclitaxel over one year (see example 4 and figure 4d). The example details the proportions of polymers to employ while Park et al. teach the preferred thickness of the coating layer (see paragraph 42 and example 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sirolimus particles of Carlyle et al. in the coating of the patented claims. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. It also would have been obvious to select stent material as suggested by Wilcox et al. for the stent of the modified patented claims. This choice would have been obvious given the contemplation of the coatings as degradable materials so as to yield a fully degradable construct. The modification also would have been obvious as the .

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,293,050 in view of Carlyle et al., Wilcox et al., and Park et al. as evidenced by Lee et al. as applied to claims 1, 5-7, 11-16, 22-27, and 33 above, and further in view of Westadt et al.
Claims 1-11 of U.S. Patent No. 10,293,050 in view of Carlyle et al., Wilcox et al., and Park et al. as evidenced by Lee et al. render obvious the limitations of instant claim 1 where the particles are in a size range of 1 to 10 m. Park et al. also teach that the rate of release is decreased as the thickness of the coating increases (see paragraph 42). A release duration of 9 or 12 months is not exemplified.
Westadt et al. teach a stent with a water insoluble drug in a coating where a graft copolymer of polyvinyl alcohol and PLGA is employed and compared to PLGA relative to its release rate (see figure 4). They see that the graft copolymer significantly reduces 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the graft copolymer of Westadt et al. instead of the PLGA in the polymer containing layers of the modified patented claims in order to extend the duration of drug release to the durations taught as desirable by Park et al. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The polymer layer thicknesses are a result effective variable and would have been obvious to optimize via routine experimentation. Further, the application of an additional drug free layer on top of the series as well as the inclusion of a fully biostable polymer in this layer as taught by Park et al. are both known to reduce the release rate and extend the duration of release.  As a result it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the release duration of this coated device via the drug particle size as a matter of routine optimization. Therefore claims 8-9 are obvious over claims 1-11 of U.S. Patent No. 10,293,050 in view of Carlyle et al., Wilcox et al., Park et al., and Westadt et al. as evidenced by Lee et al. 

Claim 10 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,293,050 in view of Carlyle et al., Wilcox et al.,  Park et al., and Westadt et al. as evidenced by Lee et al. as applied to claims 8-9, and further in view of Consigny et al. 

Consigny et al. teach stents that are envisioned to include a combination of drugs where one is a peroxisome proliferator activated receptor  (PPAR) ligand, PPAR agonist, or PPAR antagonist that are employed to treat atherosclerosis and restenosis (see abstract, paragraphs 9, 13-14, and 32-82). In addition, the release duration for the PPAR ligand, PPAR agonist, or PPAR antagonist is envisioned as up to 24 months (see paragraph 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a PPAR ligand, PPAR agonist, or PPAR antagonist that treats atherosclerosis and/or restenosis in the sirolimus containing coating layer of the modified patented claims and adjust its release profile such that it surpasses 18 months as a matter of routine optimization based upon the desire set forth by Consigny et al. This modification would have been obvious as the combination of two known elements that are useful for the same purpose (e.g., sirolimus and PPAR ligand, PPAR agonist, or PPAR antagonist that treat atherosclerosis and/or restenosis). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. Therefore claim 10 is obvious over claims 1-11 of U.S. Patent No. 10,293,050 in view of Carlyle et al., Wilcox et al., Park et al., Westadt et al., and Consigny et al. as evidenced by Lee et al. 


The following are provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-7, 11-16, 22-27, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13,  15, and 18 of copending Application No. 16/218001 in view of Carlyle et al., Wilcox et al. , and Park et al. as evidenced by Lee et al.
The copending claims are not patentably distinct from the instant claims because they recite a drug eluting device and method of making the device that is composed of a substrate with a surface coating. The coating can be composed of alternating layers of bioabsorbable polymer and drug particle layers, where the drug is in crystalline form. Rapamycin is a named drug for the coating. After two sets of alternating layers, a drug layer would be on a plurality of polymer layers. The device of the copending claims is a stent. The recited bioabsorbable polymers would be expected to degrade to some degree during this time span. The size of the particles is not detailed nor is the release duration and nature of the substrate.
g/ml (see Lee et al. column 4 lines 31-35). The sirolimus is released for 45-60 days (see figure 2). The sirolimus particles have an average size of 2.7 m and a distribution of sizes that range from 1 to 10 m (see page 563 second column third full paragraph). This distribution can necessarily be viewed as multiple populations where one spans from 1 to 4 m and another spans from about 9 to 10 m. These two particle portions would then have one average that is between about 1 and 4m, another that is between about 10 and 100 m, and a third that falls between the two. Alternatively, since the particle distribution of Carlyle has an average of 2.7m which means that most of its sizes skew toward the lower end of the range of 1 to 10 m. This means that most of the particles can constitute one population that has an average that meets the limitation of between about 1 to 4 m and the remainder would have an average between about 10 and 100 m. The applicant has not defined the term “about” to have a definitive boundary, thus the average size of the two populations would meet the instant claim limitations. The sirolimus is released for 45-60 days (see figure 2).
Wilcox et al. teach a stent with controlled degradation that is composed of both a degradable metal and one or multiple layers of degradable polymer (see paragraph 9). The presence of the polymer allows for control of the duration of degradation for the device where degradation time spans of 1 to 12 months can be obtained based upon the choice of polymer or polymers (see paragraphs 15-16 and 33). Examples are 
Park et al. teach a stent with a coating composed of paclitaxel, a biodegradable polymer, and a biostable polymer that delivers the paclitaxel over one year (see example 4 and figure 4d). The example details the proportions of polymers to employ while Park et al. teach the preferred thickness of the coating layer (see paragraph 42 and example 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sirolimus particles of Carlyle et al. in the coating of the copending claims. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. It also would have been obvious to select stent material as suggested by Wilcox et al. for the stent of the modified copending claims. This choice would have been obvious given the contemplation of the coatings as degradable materials so as to yield a fully degradable construct. The modification also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Further, the inclusion of an overlying polymer layer would have been expected to extend the release duration such that the time span taught as desirable by Park et al. would be reached. As needed, the selection of a degradable polymer layer/metal combination to compose the stent structure that is selected such that its degradation lasts at least as long as the drug release duration would follow. Therefore claims 1, 5-7, 11-16, 22-27, and 33 are obvious over claims 1-13, 15, and 18 of 

Claims 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15, and 18 of copending Application No. 16/218001 in view of Carlyle et al., Wilcox et al., and Park et al. as evidenced by Lee et al. as applied to claims 1, 5-7, 11-16, 22-27, and 33 above, and further in view of Westadt et al.
Claims 1-13, 15, and 18 of copending Application No. 16/218001 in view of Carlyle et al., Wilcox et al., and Park et al. as evidenced by Lee et al. render obvious the limitations of instant claim 1 where the particles are in a size range of 1 to 10 m. Park et al. also teach that the rate of release is decreased as the thickness of the coating increases (see paragraph 42). A release duration of 9 or 12 months is not exemplified.
Westadt et al. teach a stent with a water insoluble drug in a coating where a graft copolymer of polyvinyl alcohol and PLGA is employed and compared to PLGA relative to its release rate (see figure 4). They see that the graft copolymer significantly reduces the rate of drug release such that at approximately day 50, the PLGA has release 80% of its drug while the graft copolymer has released 50% of its drug (see figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the graft copolymer of Westadt et al. instead of the PLGA in the polymer containing layers of the modified copending claims in order to extend the duration of drug release to the durations taught as desirable by Park et al. This choice would have been obvious as the application of the same 

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15, and 18 of copending Application No. 16/218001 in view of Carlyle et al., Wilcox et al., Park et al., and Westadt et al. as evidenced by Lee et al. as applied to claims 8-9, and further in view of Consigny et al. 
Claims 1-13, 15, and 18 of copending Application No. 16/218001 in view of Carlyle et al., Wilcox et al., Park et al., and Westadt et al. as evidenced by Lee et al. render obvious the limitations of instant claim 1, where the choice of degradation/elution time for the drug layer is linked to the result effective variable of coating thickness and the polymer of Westadt et al. with extending the drug release duration as desired. An 18 month duration is not explicitly taught as desirable.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a PPAR ligand, PPAR agonist, or PPAR antagonist that treats atherosclerosis and/or restenosis in the sirolimus containing coating layer of the modified copending claims and adjust its release profile such that it surpasses 18 months as a matter of routine optimization based upon the desire set forth by Consigny et al. This modification would have been obvious as the combination of two known elements that are useful for the same purpose (e.g., sirolimus and PPAR ligand, PPAR agonist, or PPAR antagonist that treat atherosclerosis and/or restenosis). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. Therefore claim 10 is obvious over claims 1-13, 15, and 18 of copending Application No. 16/218001 in view of Carlyle et al., Wilcox et al., Park et al., Westadt et al., and Consigny et al. as evidenced by Lee et al. 


Response to Arguments
Applicant's arguments filed May 4, 2021 have been fully considered but they are not persuasive. The rejections been modified in light of the amendment to the claims.

Regarding rejections under 35 USC 103:
	The applicant argues that Carlyle does not teach two distinct and non-overlapping size ranges of particles. The instant claims detail two approximately sized populations of crystalline limus drug particles. The numerical upper bound of one population range is near the lower bound of the other and both fall within the range of 1 to 10 m. Since the specification provides no boundary on the term “about”, the claimed ranges of between about 1 to 4 m and between about 10 and 100m virtually intersect and the intersection permits the particles sized from 1 to 10 m with an average of 2.7 m that are taught by Carlyle et al. to meet the instant claim limitations. However, these rejections do not rely upon this interpretation and instead rely on more explicit teachings of bimodal particles sizes in Clarke et al. and Moore et al. 
The applicant further teaches that Moore et al. do not teach a crystalline limus drug. This teaching is provided by Carlyle et al. Moore provides a teaching of the size ranges for a bimodal particle distribution of drug particles in medical device coatings. Their size ranges overlap or embrace those instantly claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 

Regarding double patenting rejection:
The applicant argues that Carlyle is insufficient to address the deficiencies of the patented and copending claims. Specifically, the applicant focuses on the particle size limitation for which Carlyle is provided. The instant claims detail two approximately sized populations of crystalline limus drug particles. The numerical upper bound of one population range is near the lower bound of the other and both fall within the range of 1 about to about 10 m. Since the specification provides no boundary on the term “about”, these ranges of possible averages for the populations virtually intersect and the intersection permits the particles sized from 1 to 10 m that are taught by Carlyle meet the instant claim limitations. Carlyle details a particle population that spans in size from 1 to 10 m. As a result, the particles sized from 1 to 10 m can be viewed as two populations whose averages fall within the instantly claimed ranges of between about 1 to 4 m and between about 10 and 100m. The applicant argues that the claim recitation implies two populations that each provide a bell curve of sizes. This is not accurate given that there is no such recited requirement. The particle distribution of Carlyle et al. has an average of 2.7m which means that most of its sizes skew toward the lower end of the range of 1 to 10 m. This means that most of the particles can m and the remainder would have an average between about 10 and 100 m. 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615